Citation Nr: 1747410	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-31 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to February 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The RO granted the Veteran's petition to reopen a claim for service connection for bilateral hearing loss and tinnitus, but denied the claims on its merits, and denied service connection for lumbar spondylosis osteopenia, L3-L4 intervertebral
osteochondrosis, cervical myositis claimed as neck condition, and TBI disorder.   However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As the nature of the disabilities are not entirely clear and to include consideration of various other diagnoses of record, the Board has broadened the claims, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

The Veteran also filed a notice of disagreement with the September 2012 rating decision with regard to the matter of entitlement to an increased evaluation for a left ankle disability.  A statement of the case was issued in September 2014, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  Thus, this issue is not before the Board.

The Board additionally notes prior to certification of the issues to the Board, additional medical evidence has been added to the record after the RO's last adjudication of the claims in the August 2015 statement of the case (SOC).  However, the evidence is related to issues currently not on appeal and therefore is not relevant to the claims on appeal and a Supplemental SOC is not required.  Cf. 38 C.F.R. §§ 19.31, 19.37.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, in a December 1993 statement, the Veteran has raised the issues of service connection for loss of balance and dizziness, which may be related to the Veteran's current claim for residuals of a TBI, however, the RO has not yet adjudicated the December 1993 claim; thus, it is referred to the RO for appropriate action, to include sending appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2016).

As will be discussed below, the Veteran's application to reopen his claims for service connection for bilateral hearing loss and tinnitus, as well as the claims for service connection for these disabilities, are addressed in the decision; the issues of entitlement to service connection for back disorder, neck disorder, and residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.




FINDINGS OF FACT

1.  In an unappealed April 1996 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  New and material evidence was not received within the one year appeal period.

2.  Evidence received since the April 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claims.

3. The Veteran has tinnitus that is attributable to his active military service.

4. The Veteran has a bilateral hearing loss disability that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The April 1996 decision that denied the claim for entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the April 1996 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for bilateral hearing loss and tinnitus have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

A.  Petition to reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's initial claim for service connection for bilateral hearing loss and tinnitus was previously denied in an April 1996 rating decision on the basis that that the Veteran had normal hearing on his February 1954 separation examination and no evidence of treatment of such disabilities during service.  The Veteran was notified of the denial in that same month, but he did not appeal.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claims for service connection, warranting re-adjudication of the claims (see 38 C.F.R. § 3.156(c)).  The denials, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim of service connection for bilateral hearing loss in June 2011.  In December 2011, the RO granted the Veteran's applications to reopen his claim for entitlement to service connection for bilateral hearing loss and tinnitus disabilities, but denied the claims on its merits on the basis of no nexus between the Veteran's hearing loss and tinnitus disabilities and service.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received since the April 1996 rating decision includes a December 2011 VA examination report and statements from the Veteran indicating that the Veteran suffered acoustic trauma and experienced hearing loss and tinnitus since service.  As this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims for entitlement to service connection for bilateral hearing loss and tinnitus disabilities, reopening of the claims is warranted.

B.  Service Connection

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310 (a).

Sensorineural hearing loss and tinnitus are considered chronic diseases under 38 C.F.R. § 3.309(a), as organic diseases of the nervous system.  VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)"); Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) (tinnitus is an organic disease of the nervous system). If a chronic disease manifests to a compensable degree within one year after separation from service, it may be presumed to have been incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in December 2011.  The results of audiometric testing are recorded as follows:

Frequency (HZ)
500
1000
2000
3000
4000
Right
40
60
70
65
70
Left
35
45
50
50
45

The Veteran underwent an additional VA examination in July 2015.  The results of audiometric testing are recorded as follows:

Frequency (HZ)
500
1000
2000
3000
4000
Right
45
55
50
55
55
Left
50
60
75
70
75

Here, the probative evidence reflects that the Veteran has a current bilateral hearing loss disability for VA purposes and the December 2011 VA examiner confirmed a diagnosis of tinnitus.  Additionally, tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, he has met the current disability requirement.  

The Veteran has alleged that his current bilateral hearing loss disability and tinnitus are a result of acoustic trauma, including bazooka and rifle fire, without any hearing protection.  Although the Veteran was not awarded a combat medal, a July 1953 service treatment record reflects the Veteran was wounded in action by an enemy booby trap and he sustained a left ankle fracture.  Thus, this record reflects the Veteran engaged in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  The finding that the Veteran engaged in combat is significant because VA laws and regulations allow a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  See also 38 C.F.R. § 3.304(d).  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the bilateral hearing loss and tinnitus disabilities are related to the in-service noise exposure.

The fact that the claimed cause of the Veteran's hearing loss and tinnitus, i.e., acoustic trauma, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.
The Board finds that, given the application of 38 U.S.C.A. § 1154(b) as explained in Reeves, the Veteran's lay testimony along with the other evidence above provides a sufficient basis to conclude that his current hearing loss disability and tinnitus are related to the acoustic trauma he suffered in service.  The Board notes the February December 2011 and July 2015 VA examiners opined that the Veteran's bilateral hearing loss and tinnitus was not caused by or a result of noise exposure during service.  The December 2011 examiner explained the Veteran's service treatment records showed normal hearing upon service discharge and no complaints of hearing loss or tinnitus was noted until many years after service.  The July 2015 VA examiner also noted the same and explained that the medical literature indicates that prolonged exposure to high intensity noise levels like those experienced in the military can cause damage to the auditory structures resulting in immediate hearing loss in cases of blast explosions, and permanent irreversible hearing loss in continuous exposure and that retroactive effect on hearing is not expected over forty years after the exposure to military noise.  On the other hand, the progressive hearing loss might be associated to the combined effects of post-service occupational noise exposure and the normal aging process, which results in outer hair cells dysfunction.  The examiner indicated the tinnitus is related to the non-service-connected hearing loss, as it is a known symptom of hearing loss.

Here, in concluding that the Veteran's hearing loss and tinnitus were not caused by or a result of noise exposure during service, the examiners relied heavily on the fact that the Veteran's service treatment records revealed normal hearing bilaterally upon service discharge.  However, as contended by the Veteran and his representative, it appears only whisper and spoken tests were conducted, as the audiogram results were blank.  They also contend that such tests do not capture the extent of hearing loss in hertz.  Here, the examiners did not address the significance and accuracy of whisper and spoken test as opposed to an audiogram.  Thus, these opinions are flawed.  Furthermore, normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss or tinnitus disabilities.  Hensley, supra; Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Moreover, the Veteran has indicated that he experienced hearing loss and tinnitus during and since service, and the VA examiners' failure to address these lay statements reduces the probative weight of these opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service").   

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss and tinnitus disabilities are warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

The application to reopen the claim for entitlement to service connection for bilateral hearing loss disability is granted.

The application to reopen the claim for entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he sustained injuries during service, which caused his back, neck, and TBI conditions.  The Veteran also contends that a 1953 explosion that fractured his left ankle threw him fifteen feet in the air.  It appears the Veteran is also claiming that his neck and back disabilities are secondary to his service-connected right and left ankle disabilities.  

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although no specific treatment for neck pain was noted in the service treatment records, such is not required in the case of a combat veteran, and in any event there is competent lay evidence of manifestations of symptoms of neck symptoms during and since service.  The Veteran indicates that he began experiencing neck pain during combat in service.  As there is competent lay evidence of manifestations of symptoms of a neck condition during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether he has a current neck disability, to include cervical myositis, and whether it is related to or had its onset during service.  See McLendon, 20 Vet. App. at 83.

Regarding the Veteran's claim for service connection for a TBI, the July 2015 examiner noted the Veteran's report that he was thrown fifteen feet into the air following an explosion/booby trap.  An imaging study noted chronic small vessel disease.  The examiner opined that there is no evidence that supports that the accident in 1953 caused a TBI, as there was no documentation of loss of consciousness or headaches related to the accident.  The Veteran and his representative contend that the examiner failed to ask the Veteran whether he experienced loss of consciousness or headaches and thus offered an uninformed opinion.  They also contend that the service treatment records do not reflect his head injury symptoms experienced, as he was treated remotely from the incident after evacuation from the battlefield.  The Board, therefore, finds that the VA examination is inadequate.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

With regard to the Veteran's claim for a back disorder, the Veteran underwent a VA examination in October 2011.  The VA examiner concluded that the Veteran's back condition was less likely as not due to, or the result of, his complaints and treatment in service, as he was only seen for a low back condition and his separation examination is silent for any back condition.  He further opined that it is more likely than not due to the natural process of aging.  

The Board finds that the VA examination is inadequate.  The examiner relied heavily on the lack of contemporaneous medical evidence of a diagnosis of or treatment for a back condition in service, which is not by itself a basis to conclude that there is a lack of nexus between the current back disability and service, and thus, failed to address the Veteran's contentions as to continuity of symptoms since service.

In addition, as the Veteran also contends his back and neck conditions are secondary to his service-connected right and left ankle disabilities and there is no opinion addressing this contention, on remand, an opinion addressing service connection on a secondary basis, as well as opinions addressing the deficiencies noted above is warranted.

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance"). 

Accordingly, the remaining issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding updated VA treatment records.

2.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his neck condition.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all neck disabilities found and then should determine:

(1) whether it is as least as likely as not (50 percent probability or more) that the neck disability had its onset during service or was otherwise causally or etiologically related to service, to include the April 1953 in-service notion of lower back pain and that the Veteran was thrown fifteen feet into the air from an explosion/booby trap.  In answering this question, the physician should accept the Veteran's contention as to continuity of his neck symptoms during and since service; 

(2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right and left ankle disabilities caused or aggravated his neck disability. 

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment in the Veteran's service treatment records cannot serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran for a VA examination, with a qualified VA physician to identify and determine the nature and etiology any residuals of a TBI.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.
Based on the examination and review of the record, the examiner should clearly identify all residuals of the asserted TBI found since approximately June 2011 and then should determine whether it is as least as likely as not (50 percent probability or more) that the any TBI residuals are related to service, to include the Veteran's contention that he was throw fifteen feet into the air from an explosion/booby trap.  The examiner should also inquire into whether the Veteran experienced loss of consciousness or headaches following the explosion/booby-trap incident.  In answering this question, the physician should accept the Veteran's contention as to continuity of his symptoms during and since service. 

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment in the Veteran's service treatment records cannot  serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

4.  Request an opinion from an appropriate VA physician as to the etiology of the Veteran's back disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The evaluator should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

Based on review of the record, the physician should clearly identify all back disabilities found, to include degenerative joint disease, lumbar spondylosis osteopenia, L3-L4 intervertebral osteochondrosis, and then should determine:

(1) whether it is as least as likely as not (50 percent probability or more) that the back disability had its onset during service or was otherwise causally or etiologically related to service, to include the April 1953 in-service notion of lower back pain and the Veteran's contention that he was thrown fifteen feet into the air from an explosion/booby-trap.  In answering this question, the physician should accept the Veteran's contention as to continuity of his back symptoms during and since service;

(2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right and left ankle disabilities caused or aggravated his back disability.

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment in the Veteran's service treatment records cannot serve as the basis for a negative opinion.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims remaining on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


